COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  JOSEPH O. LOPEZ,                                §               No. 08-19-00123-CV

                    Appellant,                    §                 Appeal from the

  v.                                              §            County Court of Law No. 6

  THE CITY OF EL PASO                             §             of El Paso County, Texas

                    Appellee.                     §              (TC# 2018DCV1047)

                                        JU DG MEN T

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF DECEMBER, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.